 

Exhibit 10.1

 

Exhibit A

 

UNITED BANCORP, INC.

2018 STOCK INCENTIVE PLAN

ARTICLE 1

 

General Purpose of Plan; Definitions

 

1.1Name and Purposes.   The name of this Plan is the United Bancorp, Inc. 2018
Stock Incentive Plan. The purpose of this Plan is to enable United Bancorp, Inc.
and its Affiliates to: (i) attract and retain skilled and qualified directors,
officers and key employees who are expected to contribute to the Company’s
success by providing long-term incentive compensation opportunities competitive
with those made available by other companies; (ii) motivate participants to
achieve the long-term success and growth of the Company; (iii) facilitate
ownership of shares of the Company; and (iv) align the interests of the
participants with those of the Company’s shareholders.

 

1.2Certain Definitions.   Unless the context otherwise indicates, the following
words used herein shall have the following meanings whenever used in this
instrument:

 

(a)“Affiliate” means any corporation, partnership, joint venture or other
entity, directly or indirectly, through one or more intermediaries, controlling,
controlled by, or under common control with the Company, as determined by the
Board of Directors in its discretion.

 

(b)“Award” means any grant under this Plan of a Stock Option, Stock Appreciation
Right, Restricted Share, Restricted Share Unit or Performance Share to any Plan
participant.

 

(c)“Board of Directors” means the Board of Directors of the Company, as
constituted from time to time.

 

(d)“Cause” with respect to an employee of the Company or any affiliate of the
Company who had not entered into an employment agreement with the Company or
such an affiliate, means and is limited to (i) criminal dishonesty, (ii) refusal
to perform duties on an exclusive and substantially full-time basis, (iii)
refusal to act in accordance with any specific substantive instructions given by
the Company or any affiliate of the Company with respect to performance of
duties normally associated with such employee’s position, or (iv) engaging in
conduct which could be materially damaging to the Company or any affiliate of
the Company without a reasonable good faith belief that such conduct was in the
best interest of the Company or any affiliate of the Company. With respect to an
employee who is employed pursuant to an employment agreement with the Company or
such an affiliate, “Cause” shall mean “cause” as defined in the terms of such
employment agreement (as it may be amended from time to time).

 

 A-1  

 

 

(e)“Change in Control” shall mean a “Change in Ownership,” “Change in Effective
Control”, or a “Change in Ownership of a Substantial Portion of Assets” as
defined Treasury Regulation 1.409A-3(i)(5).

 

(f)“Code” means the Internal Revenue Code of 1986, as amended, and any lawful
regulations or guidance promulgated thereunder. Whenever reference is made to a
specific Internal Revenue Code section, such reference shall be deemed to be a
reference to any successor Internal Revenue Code section or sections with the
same or similar purpose.

 

(g)“Committee” means the committee administering this Plan as provided in
Section 2.1.

 

(h)“Common Shares” mean the common shares no par value per share, of the
Company.

 

(i)“Company” means United Bancorp, Inc., a corporation organized under the laws
of the State of Ohio and, except for purposes of determining whether a Change in
Control has occurred, any corporation or entity that is a successor to United
Bancorp, Inc. or substantially all of the assets of United Bancorp, Inc. and
that assumes the obligations of United Bancorp, Inc. under this Plan by
operation of law or otherwise.

 

(j)“Date of Grant” means the date on which the Committee grants an Award.

 

(k)“Director” means a member of the Board of Directors.

 

(l)“Disability” means the person (i) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan of the Company or an affiliate covering the person, or
(ii) has been determined to be totally disabled by the United States Social
Security Administration.

 

(m)“Eligible Participant” is defined in Article 4.

 

(n)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
lawful regulations or guidance promulgated thereunder.

 

(o)“Exercise Price” means the purchase price of a Share pursuant to a Stock
Option, or the exercise price per Share related to a Stock Appreciation Right.

 

 A-2  

 

 

(p)“Fair Market Value” means the closing price of a Share as reported on The
Nasdaq Stock Market, or, if applicable, on any national securities exchange or
automated quotation system on which the Common Shares are principally traded:
(i) on the date for which the determination of Fair Market Value is made, or
(ii) if the closing price is not yet known as of such date then the date prior
to that, or, (iii) if there are no sales of Common Shares on such date, then on
the most recent immediately preceding date on which there were any sales of
Common Shares. If the Common Shares are not, or cease to be, traded on The
Nasdaq Stock Market or any national securities exchange or automated quotation
system, the “Fair Market Value” of Common Shares shall be determined pursuant to
a reasonable valuation method prescribed by the Committee. Notwithstanding the
foregoing, as of any date, the “Fair Market Value” of Common Shares shall be
determined in a manner consistent with Code Section 409A and the guidance
then-existing thereunder. In addition, “Fair Market Value” with respect to ISOs
and related SARs shall be determined in accordance with Section 6.2(f).

 

(q)“Incentive Stock Option” and “ISO” mean a Stock Option that is identified as
such and which is intended to meet the requirements of Section 422 of the Code.

 

(r)“Non-Qualified Stock Option” and “NQSO” mean a Stock Option that: (i) is
governed by Section 83 of the Code; and (ii) is not intended to meet the
requirements of Section 422 of the Code.

 

(s)“Outside Director” means a nonemployee Director. In addition, at all times
during which the Company is subject to the reporting requirements of the
Exchange Act, “Outside Director means a nonemployee Director who meets the
definitions of the terms “independent director” set forth in The Nasdaq Stock
Market rules, and “non-employee director” set forth in Rule 16b-3, or any
successor definitions adopted by the Internal Revenue Service, The Nasdaq Stock
Market and Securities and Exchange Commission, respectively, and similar
requirements under any other applicable laws and regulations.

 

(t)“Parent” means any corporation which qualifies as a “parent corporation” of
the Company under Section 424(e) of the Code.

 

(u)“Performance Shares” is defined in Article 9.

 

(v)“Performance Period” is defined in Section 9.2.

 

(w)“Plan” means this United Bancorp, Inc. 2018 Stock Incentive Plan, as amended
from time to time.

 

(x)“Restricted Share Units” is defined in Article 8.

 

(y)“Restricted Shares” is defined in Article 8.

 

(z)“Rule 16b-3” is defined in Article 16.

 

 A-3  

 

  

(aa)“Share” or “Shares” mean one or more of the Common Shares.

 

(bb)“Shareholder” means an individual or entity that owns one or more Shares.

 

(cc)“Stock Appreciation Rights” and “SARs” mean any right to receive the
appreciation in Fair Market Value of a specified number of Shares over a
specified Exercise Price pursuant to an Award granted under Article 7.

 

(dd)“Stock Option” means any right to purchase a specified number of Shares at a
specified price which is granted pursuant to Article 5 and may be an Incentive
Stock Option or a Non-Qualified Stock Option.

 

(ee)“Stock Power” means a power of attorney executed by a participant and
delivered to the Company which authorizes the Company to transfer ownership of
Restricted Shares, Performance Shares or Common Shares from the participant to
the Company or a third party.

 

(ff)“Subsidiary” means any corporation which qualifies as a “subsidiary
corporation” of the Company under Section 424(f) of the Code.

 

(gg)“Vested” means, with respect to a Stock Option, that the time has been
reached when the option to purchase Shares first becomes exercisable; and with
respect to a Stock Appreciation Right, when the Stock Appreciation Right first
becomes exercisable for payment; with respect to Restricted Shares, when the
Shares are no longer subject to forfeiture and restrictions on transferability;
with respect to Restricted Share Units and Performance Shares, when the units or
Shares are no longer subject to forfeiture and are converted to Shares. The
words “Vest” and “Vesting” have meanings correlative to the foregoing.

 

ARTICLE 2

 

Administration

 

2.1Authority and Duties of the Committee.

 

(a)The Plan shall be administered by a Committee of at least two Directors who
are appointed by the Board of Directors. Unless otherwise determined by the
Board of Directors, the Compensation Committee of the Board of Directors (or any
subcommittee thereof) shall serve as the Committee, and all of the members of
the Committee shall be Outside Directors. Notwithstanding the requirement that
the Committee consist exclusively of Outside Directors, no action or
determination by the Committee or an individual then considered to be an Outside
Director shall be deemed void because a member of the Committee or such
individual fails to satisfy the requirements for being an Outside Director,
except to the extent required by applicable law.

 

 A-4  

 

  

(b)The Committee has the power and authority to grant Awards pursuant to the
terms of this Plan to Eligible Participants. The Committee may, at any time and
from time to time, at the request of a Participant or at the discretion of the
Committee, designate that a portion of such Participant’s compensation otherwise
payable in cash be payable in Common Shares, Options or SARs. The Committee
shall have the sole discretion to determine the value of the Common Shares,
Options, or SARs so payable and the terms and conditions under which such Common
Shares shall be issued or such Options or SARs shall be granted.

 

(c)The Committee has the sole and exclusive authority, subject to any
limitations specifically set forth in this Plan, to:

 

(i)select the Eligible Participants to whom Awards are granted;

 

(ii)determine the types of Awards granted and the timing of such Awards;

 

(iii)determine the number of Shares to be covered by each Award granted
hereunder;

 

(iv)determine the other terms and conditions, not inconsistent with the terms of
this Plan, of any Award granted hereunder; such terms and conditions include,
but are not limited to, the Exercise Price, the time or times when Options or
Stock Appreciation Rights may be exercised (which may be based on performance
objectives), any Vesting, acceleration or waiver of forfeiture restrictions, any
performance criteria applicable to an Award, and any restriction or limitation
regarding any Option or Stock Appreciation Right or the Common Shares relating
thereto, based in each case on such factors as the Committee, in its sole
discretion, shall determine;

 

(v)determine whether any conditions or objectives related to Awards have been
met, including but not limited to any determination of whether the performance
objectives for Performance Shares or other performance-based awards have been
satisfied, as required for compliance with Article 9 of this Plan;

 

(vi)subsequently modify or waive any terms and conditions of Awards, not
inconsistent with the terms of this Plan;

 

(vii)adopt, alter and repeal such administrative rules, guidelines and practices
governing this Plan as it deems advisable from time to time;

 

(viii)promulgate such administrative forms as it from time to time deems
necessary or appropriate for administration of the Plan;

 

(ix)construe, interpret, administer and implement the terms and provisions of
this Plan, any Award and any related agreements;

 

 A-5  

 

  

(x)correct any defect, supply any omission and reconcile any inconsistency in or
between the Plan, any Award and any related agreements;

 

(xi)prescribe any legends to be affixed to certificates representing Shares or
other interests granted or issued under the Plan; and

 

(xii)otherwise supervise the administration of this Plan.

 

(d)All decisions made by the Committee pursuant to the provisions of this Plan
are final and binding on all persons, including the Company, its shareholders
and participants, but may be made by their terms subject to ratification or
approval by, the Board of Directors, another committee of the Board of Directors
or shareholders.

 

(e)The Company shall furnish the Committee with such clerical and other
assistance as is necessary for the performance of the Committee’s duties under
the Plan.

 

2.2Delegation of Duties.   The Committee may delegate ministerial duties to any
other person or persons, and it may employ attorneys, consultants, accountants
or other professional advisers for purposes of plan administration at the
expense of the Company. The power to delegate provided for herein does not
include the power to grant an Award.

 

2.3Limitation of Liability.   Members of the Board of Directors, members of the
Committee and Company employees who are their designees acting under this Plan
shall be fully protected in relying in good faith upon the advice of counsel and
shall incur no liability except for gross or willful misconduct in the
performance of their duties hereunder.

 

ARTICLE 3

 

Stock Subject to Plan

 

3.1Total Shares Limitation.   Subject to the provisions of this Article, the
maximum number of Shares that may be issued or transferred under this Plan shall
not exceed in the aggregate 500,000 Common Shares, which may be treasury or
authorized but unissued Shares.

 

3.2Participant Limitation.   The aggregate number of Shares underlying Awards
granted under this Plan to any participant in any fiscal year (including but not
limited to Awards of Stock Options and SARs), regardless of whether such Awards
are thereafter canceled, forfeited or terminated, shall not exceed 25,000
Shares.

 

3.3Awards Not Exercised; Effect of Receipt of Shares.   If any outstanding
Award, or portion thereof, expires, or is terminated, canceled or forfeited, the
Shares that would otherwise be issuable or released from restrictions with
respect to the unexercised or non-Vested portion of such expired, terminated,
canceled or forfeited Award shall be available for subsequent Awards under this
Plan. If the Exercise Price of an Award is paid in Shares, or if Shares are
withheld or sold to cover tax withholding obligations pursuant to Sections 15.1
and 15.2 of this Plan, the Shares received by the Company in connection
therewith shall not be added to the maximum aggregate number of Shares which may
be issued under Section 3.1.

 

 A-6  

 

  

3.4Dilution and Other Adjustments.   In the event that the Committee determines
that any dividend or other distribution (whether in the form of cash, Shares,
other securities or other property), recapitalization, stock split, reverse
stock split, reorganization, redesignation, reclassification, merger,
consolidation, liquidation, split-up, reverse split, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company
or other similar corporate transaction or event affects the Shares such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Plan, then the Committee shall, in such manner as it
deems equitable, adjust any or all of (i) the number and type of Shares (or
other securities or other property) which thereafter may be made the subject of
Awards, (ii) the number and type of Shares (or other securities or other
property) subject to outstanding Awards, (iii) the limitations set forth above
and (iv) the purchase or exercise price or any performance objective with
respect to any Award; provided, however, that the number of Shares or other
securities covered by any Award or to which such Award relates is always a whole
number. Notwithstanding the foregoing, the foregoing adjustments shall be made
in compliance with: (i) Sections 422 and 424 of the Code with respect to ISOs;
(ii) Treasury Department Regulation Section 1.424-1 (and any successor) with
respect to NQSOs, applied as if the NQSOs were ISOs; and (iii) Section 409 A of
the Code, to the extent necessary to avoid its application or avoid adverse tax
consequences thereunder. In applying the provisions of this Section 3.4, the
Committee shall lack discretion with respect to any adjustment which is required
to prevent enlargement or dilution of rights under any Award and shall promptly
make such adjustments as are required to prevent an enlargement or dilution of
rights.

 

ARTICLE 4

 

Participants

 

4.1Eligibility.   Directors, Officers and all other key employees of the Company
or any of its Affiliates (each an “Eligible Participant”) who are selected by
the Committee in its sole discretion are eligible to participate in this Plan.

 

4.2Award Agreements.   Awards shall be evidenced by a written agreement in a
form prescribed by the Committee (hereinafter “Award Agreement”). Execution of
an Award Agreement shall constitute the participant’s irrevocable agreement to,
and acceptance of, the terms and conditions of the Award set forth in such
agreement and of the terms and conditions of the Plan applicable to such Award.
Award Agreements may differ from time to time and from participant to
participant.

 

 A-7  

 

  

ARTICLE 5

 

Stock Option Awards

 

5.1Option Grant.   Each Stock Option granted under this Plan will be evidenced
by minutes of a meeting, or by a unanimous written consent without a meeting, of
the Committee and by an Award Agreement dated as of the Date of Grant and
executed by the Company and by the appropriate participant.

 

5.2Terms and Conditions of Grants.   Stock Options granted under this Plan are
subject to the following terms and conditions and may contain such additional
terms, conditions, restrictions and contingencies with respect to exercisability
and/or with respect to the Shares acquired upon exercise as may be provided in
the relevant agreement evidencing the Stock Options, so long as such terms and
conditions are not inconsistent with the terms of this Plan, as the Committee
deems desirable:

 

(a)Exercise Price.   Subject to Section 3.4, the Exercise Price shall never be
less than 100% of the Fair Market Value of the Shares on the Date of Grant. If a
variable Exercise Price is specified at the time of grant, the Exercise Price
may vary pursuant to a formula or other method established by the Committee;
provided, however, that such formula or method will provide for a minimum
Exercise Price equal to the Fair Market Value of the Shares on the Date of
Grant. Except as otherwise provided in Section 3.4, no subsequent amendment of
an outstanding Stock Option may reduce the Exercise Price to less than 100% of
the Fair Market Value of the Shares on the Date of Grant. Nothing in this
Section 5.2(a) shall be construed as limiting the Committee’s authority to grant
premium price Stock Options which do not become exercisable until the Fair
Market Value of the underlying Shares exceeds a specified percentage (e.g. ,
110%) of the Exercise Price; provided, however, that such percentage will never
be less than 100%.

 

(b)Option Term.   Any unexercised portion of a Stock Option granted hereunder
shall expire at the end of the stated term of the Stock Option. The Committee
shall determine the term of each Stock Option at the time of grant, which term
shall not exceed 10 years from the Date of Grant. The Committee may extend the
term of a Stock Option, in its discretion, but not beyond the date immediately
prior to the tenth anniversary of the original Date of Grant. If a definite term
is not specified by the Committee at the time of grant, then the term is deemed
to be 10 years. Nothing in this Section 5.2(b) shall be construed as limiting
the Committee’s authority to grant Stock Options with a term shorter than 10
years.

 

 A-8  

 

  

(c)Vesting.   Stock Options, or portions thereof, are exercisable at such time
or times as determined by the Committee in its discretion at or after grant. The
Committee may provide that a vesting schedule shall be specified in an Award
Agreement. If the Committee provides that any Stock Option becomes Vested over a
period of time or upon performance events, in full or in installments, the
Committee may waive or accelerate such Vesting provisions at any time. Unless
otherwise determined by the Committee in connection with the grant and set forth
in the Award Agreement, all unvested Stock Options shall immediately vest upon
the Death or Disability of the holder.

 

(d)Method of Exercise.   Vested portions of any Stock Option may be exercised in
whole or in part at any time during the option term by giving written notice of
exercise to the Company specifying the number of Shares to be purchased. The
notice must be given by or on behalf of a person entitled to exercise the Stock
Option, accompanied by payment in full of the Exercise Price, along with any tax
withholding pursuant to Article 15. Subject to the approval of the Committee,
the Exercise Price may be paid:

 

(i)in cash in any manner satisfactory to the Committee;

 

(ii)by tendering (by either actual delivery of Shares or by attestation)
unrestricted Shares owned by the person entitled to exercise the Stock Option
having an aggregate Fair Market Value on the date of exercise equal to the
Exercise Price applicable to such Stock Option exercise, and, with respect to
the exercise of NQSOs, including restricted Shares;

 

(iii)by a combination of cash and unrestricted Shares that are owned on the date
of exercise by the person entitled to exercise the Stock Option; and

 

(iv)by another method permitted by law and affirmatively approved by the
Committee which assures full and immediate payment or satisfaction of the
Exercise Price, which may include broker assisted cashless exercise.

 

The Committee may withhold its approval for any method of payment for any
reason, in its sole discretion, including but not limited to concerns that the
proposed method of payment will result in adverse financial accounting
treatment, adverse tax treatment for the Company or a participant or a violation
of any law applicable to the Company from time to time, and related regulations
and guidance.

 

 A-9  

 

  

If the Exercise Price of an NQSO is paid by tendering Restricted Shares, then
the Shares received upon the exercise will contain restrictions that are no less
restrictive then the Restricted Shares so tendered.

 

(e)Form.   Unless the grant of a Stock Option is expressly designated at the
time of grant as an ISO, it is deemed to be an NQSO. ISOs are subject to the
additional terms and conditions in Article 6.

 

(f)Special Limitations on Stock Option Awards.   Unless an Award Agreement
approved by the Committee provides otherwise, Stock Options awarded under this
Plan are intended to meet the requirements for exclusion from coverage under
Code Section 409A and applicable Treasury regulations and all Stock Option
Awards shall be construed and administered accordingly.

 

5.3Termination of Grants Prior to Expiration.   Subject to Article 6 with
respect to ISOs, if the employment of an optionee with the Company or its
Affiliates terminates for any reason, all unexercised Stock Options may be
exercised only in accordance with rules established by the Committee or as
specified in the relevant agreement evidencing the Stock Options. Such rules may
provide, as the Committee deems appropriate, for the expiration, continuation
(but only to the originally scheduled expiration date), or acceleration of the
vesting of all or part of the Stock Options.

 

ARTICLE 6

 

Special Rules Applicable to Incentive Stock Options

 

6.1Eligibility.   Notwithstanding any other provision of this Plan to the
contrary, an ISO may only be granted to full or part-time employees (including
officers) of the Company or of an Affiliate, provided that the Affiliate is a
Parent or Subsidiary.

 

6.2Special ISO Rules.

 

(a)Term.   No ISO may be exercisable on or after the tenth anniversary of the
Date of Grant, and no ISO may be granted under this Plan on or after the tenth
anniversary of the effective date of this Plan.

 

(b)Ten Percent Shareholder.   No grantee may receive an ISO under this Plan if
such grantee, at the time the Award is granted, owns (after application of the
rules contained in Section 424(d) of the Code) equity securities possessing more
than 10% of the total combined voting power of all classes of equity securities
of the Company, its Parent or any Subsidiary, unless (i) the option price for
such ISO is at least 110% of the Fair Market Value of the Shares as of the Date
of Grant, and (ii) such ISO is not exercisable on or after the fifth anniversary
of the Date of Grant.

 

 

 A-10  

 

  

(c)Limitation on Grants.   The aggregate Fair Market Value (determined with
respect to each ISO at the time of grant) of the Shares with respect to which
ISOs are exercisable for the first time by a grantee during any calendar year
(under this Plan or any other plan adopted by the Company or its Parent or its
Subsidiary) shall not exceed $100,000. Unless otherwise set forth in an Award
Agreement, if such aggregate Fair Market Value shall exceed $100,000, such
number of ISOs as shall have an aggregate Fair Market Value equal to the amount
in excess of $100,000 shall be treated as NQSOs.

 

(d)Non-Transferability.   Notwithstanding any other provision herein to the
contrary, no ISO granted hereunder (and, if applicable, related Stock
Appreciation Right) may be transferred except by will or by the laws of descent
and distribution, nor may such ISO (or related Stock Appreciation Right) be
exercisable during a grantee’s lifetime other than by him (or his guardian or
legal representative to the extent permitted by applicable law).

 

(e)Termination of Employment.   No ISO may be exercised more than three months
following termination of employment for any reason (including retirement) other
than death or Disability, nor more than one year following termination of
employment for the reason of death or Disability (as defined in Section 422 of
the Code). If the Award Agreement for an ISO permits exercise after such date
such option will no longer qualify as an ISO and shall thereafter be, and
receive the tax treatment applicable to, an NQSO. For this purpose, a
termination of employment is cessation of employment such that no employment
relationship exists between the participant and the Company, a Parent or a
Subsidiary.

 

(f)Fair Market Value.   For purposes of any ISO granted hereunder (or, if
applicable, related Stock Appreciation Right), the Fair Market Value of Shares
shall be determined in the manner required by Section 422 of the Code and any
Treasury regulations thereunder.

 

6.3Subject to Code Amendments.   The foregoing limitations are designed to
comply with the requirements of Section 422 of the Code and shall be
automatically amended or modified to comply with amendments or modifications to
Section 422 of the Code. Any ISO which fails to comply with Section 422 of the
Code is automatically treated as an NQSO appropriately granted under this Plan
provided it otherwise meets the Plan’s requirements for NQSOs.

 

ARTICLE 7

 

Stock Appreciation Rights

 

7.1SAR Grant and Agreement.   Stock Appreciation Rights (including SOSARs with
the meaning set forth below) may be granted under this Plan and each SAR granted
under this Plan will be evidenced by minutes of a meeting, or by a unanimous
written consent without a meeting, of the Committee and by an Award Agreement
dated as of the Date of Grant and executed by the Company and by the appropriate
participant.

 

 A-11  

 

  

(a)Term.   Any unexercised portion of a Stock Appreciation Right granted
hereunder shall expire at the end of the stated term of the Stock Appreciation
Right. The Committee shall determine the term of each Stock Appreciation Right
at the time of grant, which term shall not exceed ten years from the Date of
Grant. The Committee may extend the term of a Stock Appreciation Right, in its
discretion, but not beyond the date immediately prior to the tenth anniversary
of the original Date of Grant. If a definite term is not specified by the
Committee at the time of grant, then the term is deemed to be ten years.

 

(b)Vesting.   A Stock Appreciation Right is exercisable, in whole or in part, at
such time or times as determined by the Committee at or after the time of grant.
Unless otherwise determined by the Committee in connection with the grant and
set forth in the Award Agreement, all unvested Stock Appreciation Rights shall
immediately vest upon the Death or Disability of the holder.

 

(c)Exercise Price.   Subject to Section 3.4, the Exercise Price of a Stock
Appreciation Right will never be less than 100% of the Fair Market Value of the
related Shares on the Date of Grant. If a variable Exercise Price is specified
at the time of grant, the Exercise Price may vary pursuant to a formula or other
method established by the Committee; provided, however, that such formula or
method will provide for a minimum Exercise Price equal to the Fair Market Value
of the Shares on the Date of Grant. Except as otherwise provided in Section 3.4,
no subsequent amendment of an outstanding Stock Appreciation Right may reduce
the Exercise Price to less than 100% of the Fair Market Value of the Shares on
the Date of Grant. Nothing in this Section 7.3(c) shall be construed as limiting
the Committee’s authority to grant premium price Stock Appreciation Rights which
do not become exercisable until the Fair Market Value of the related Shares
exceeds a specified percentage (e.g., 110%) of the Exercise Price; provided,
however, that such percentage will never be less than 100%.

 

(d)Method of Exercise.   A Stock Appreciation Right may be exercised in whole or
in part during the term by giving written notice of exercise to the Company
specifying the number of Shares in respect of which the Stock Appreciation Right
is being exercised. The notice must be given by or on behalf of a person
entitled to exercise the Stock Appreciation Right. Upon the exercise of a Stock
Appreciation Right, subject to satisfaction of the tax withholding requirements
pursuant to Article 15, the holder of the Stock Appreciation Right is entitled
to receive Shares or cash as specified in the original Award Agreement (as set
forth below) equal in value to the excess of the Fair Market Value of a Share on
the exercise date over the Exercise Price of the SAR multiplied by the number of
Stock Appreciation Rights being exercised. At any time the Fair Market Value of
a Share on a proposed exercise date does not exceed the Exercise Price of the
SAR, the holder of the Stock Appreciation Right shall not be permitted to
exercise such right.

 

 A-12  

 

  

(i)Stock Appreciation Right designated as a Stock Only Stock Appreciation Right
(“SOSAR”) in the original Award Agreement.   With respect to an Award designated
by the Company in the original Award Agreement as a SOSAR, the holder shall be
entitled to receive only Shares of the Company upon exercise.

 

(ii)All Other Stock Appreciation Rights.   With respect to all other Awards the
holder shall be entitled to the cash or other property set forth in the Award
Agreement.

 

(e)Early Termination Prior to Expiration.   If the employment of an optionee
with the Company or its Affiliates terminates for any reason, all unexercised
Stock Appreciation Rights may be exercised only in accordance with rules
established by the Committee or as specified in the relevant agreement
evidencing such Stock Appreciation Rights. Such rules may provide, as the
Committee deems appropriate, for the expiration, continuation (but only to the
originally scheduled expiration date), or acceleration of the vesting of all or
part of such Stock Appreciation Rights.

 

7.2Other Terms and Conditions of SAR Grants.   Stock Appreciation Rights are
subject to such other terms and conditions, not inconsistent with the provisions
of this Plan, as are determined from time to time by the Committee.

 

7.3Special Limitations on SAR Awards.   Unless an Award Agreement approved by
the Committee provides otherwise, Stock Appreciation Rights awarded under this
Plan are intended to meet the requirements for exclusion from coverage under
Code Section 409A and applicable Treasury regulations and all Stock Appreciation
Rights Awards shall be construed and administered accordingly.

 

ARTICLE 8

 

Restricted Share and Restricted Share Unit Awards

 

8.1Restricted Share Grants and Agreements.   Restricted Share Awards consist of
Shares which are issued by the Company to a participant at no cost or at a
purchase price determined by the Committee which may be below their Fair Market
Value but which are subject to forfeiture and restrictions on their sale or
other transfer by the participant. Each Restricted Share Award granted under
this Plan will be evidenced by minutes of a meeting, or by a unanimous written
consent without a meeting, of the Committee and by an Award Agreement dated as
of the Date of Grant and executed by the Company and by the participant. The
timing of Restricted Share Awards and the number of Shares to be issued (subject
to Section 3.2) are to be determined by the Committee in its discretion. By
accepting a grant of Restricted Shares, the participant consents to any tax
withholding as provided in Article 15.

 

 A-13  

 

  

8.2Terms and Conditions of Restricted Share Grants.   Restricted Shares granted
under this Plan are subject to the following terms and conditions, which, except
as otherwise provided herein, need not be the same for each participant, and may
contain such additional terms, conditions, restrictions and contingencies not
inconsistent with the terms of this Plan and any operative employment or other
agreement, as the Committee deems desirable:

 

(a)Purchase Price.   The Committee shall determine the prices, if any, at which
Restricted Shares are to be issued to a participant, which may vary from time to
time and from participant to participant and which may be below the Fair Market
Value of such Restricted Shares at the Date of Grant.

 

(b)Restrictions.   All Restricted Shares issued under this Plan will be subject
to such restrictions as the Committee may determine, which may include, without
limitation, a requirement that the participant forfeit such Restricted Shares in
the event of termination of the participant’s employment with the Company or its
Affiliates prior to vesting. The Committee may at any time waive any such
restrictions or accelerate the date or dates on which the restrictions will
lapse.

 

(c)Performance-Based Restrictions.   The Committee may, in its sole discretion,
provide restrictions that lapse upon the attainment of specified performance
objectives. In such case, the provisions of Sections 9.2 and 9.3 will apply
(including, but not limited to, the enumerated performance objectives). If the
Award Agreement governing an Award provides that such Award is intended to be
“performance-based compensation,” the provisions of Article 9 will also apply.

 

(d)Delivery of Shares.   Restricted Shares will be registered in the name of the
participant and deposited, together with a Stock Power, with the Company or its
designated officer or escrow agent. Each such certificate will bear a legend in
substantially the following form:

 

“The transferability of this certificate and the Common Shares represented by it
are subject to the terms and conditions (including conditions of forfeiture)
contained in the United Bancorp, Inc. 2018 Stock Incentive Plan and an agreement
entered into between the registered owner and the Company. A copy of this Plan
and agreement are on file in the office of the Secretary of the Company.”

 

 A-14  

 

  

At the end of any time period during which the Restricted Shares are subject to
forfeiture and restrictions on transfer, and after any tax withholding, such
Shares will be delivered free of all restrictions (except for any pursuant to
Article 14) to the participant or other appropriate person and with the
foregoing legend removed from the stock certificate.

 

(e)Forfeiture of Shares.   If a participant who holds Restricted Shares fails to
satisfy the restrictions, vesting requirements and other conditions relating to
the Restricted Shares prior to the lapse, satisfaction or waiver of such
restrictions and conditions, except as may otherwise be determined by the
Committee, the participant shall forfeit the Shares and transfer them back to
the Company in exchange for a refund of any consideration paid by the
participant or such other amount which may be specifically set forth in the
Award Agreement. A participant shall execute and deliver to the Company one or
more Stock Powers with respect to Restricted Shares granted to such participant.

 

(f)Voting and Other Rights.   Except as otherwise required by the terms of the
applicable Restricted Share Agreement, during any period in which Restricted
Shares are subject to forfeiture and restrictions on transfer, the participant
holding such Restricted Shares shall have all the rights of a Shareholder with
respect to such Shares, including, without limitation, the right to vote such
Shares and the right to receive any dividends paid with respect to such Shares.

 

8.3Restricted Share Unit Awards and Agreements.   Restricted Share Unit Awards
consist of Shares that will be issued to a participant at a future time or times
at no cost, or at a purchase price determined by the Committee which purchase
price may be below their Fair Market Value if continued employment and/or other
terms and conditions specified by the Committee are satisfied. Each Restricted
Share Unit Award granted under this Plan will be evidenced by minutes of a
meeting, or by a unanimous written consent without a meeting, of the Committee
and by an Award Agreement dated as of the Date of Grant and executed by the
Company and the Plan participant. The timing of Restricted Share Unit Awards and
the number of Restricted Share Units to be awarded (subject to Section 3.2) are
to be determined by the Committee in its sole discretion. By accepting a
Restricted Share Unit Award, the participant agrees to remit to the Company when
due any tax withholding as provided in Article 15.

 

8.4Terms and Conditions of Restricted Share Unit Awards.   Restricted Share Unit
Awards are subject to the following terms and conditions, which, except as
otherwise provided herein, need not be the same for each participant, and may
contain such additional terms, conditions, restrictions and contingencies not
inconsistent with the terms of this Plan and any operative employment or other
agreement, as the Committee deems desirable:

 

 A-15  

 

  

(a)Restrictions.   All Restricted Share Units awarded under this Plan will be
subject to such restrictions as the Committee may determine, which may include,
without limitation, a requirement that the participant forfeit such Restricted
Share Unit in the event of termination of the participant’s employment with the
Company or its Affiliates prior to Vesting. The Committee may at any time waive
such restrictions or accelerate the date or dates on which the restrictions will
lapse.

 

(b)Performance-Based Restrictions.   The Committee may, in its sole discretion,
provide restrictions that lapse upon the attainment of specified performance
objectives. In such case, the provisions of Sections 9.2 and 9.3 will apply
(including, but not limited to, the enumerated performance objectives). If the
Award Agreement governing an Award provides that such Award is intended to be
“performance-based compensation,” the provisions of Article 9 will also apply.

 

(c)Voting and Other Rights.  A participant holding Restricted Share Units shall
not be deemed to be a Shareholder solely because of such units. Such participant
shall have no rights of a Shareholder with respect to such units; provided,
however, that an Award Agreement may provide for payment of an amount of money
(or Shares with a Fair Market Value equivalent to such amount) equal to the
dividends paid from time to time on the number of Common Shares that would
become payable upon vesting of a Restricted Share Unit Award.

 

(d)Lapse of Restrictions.   If a participant who holds Restricted Share Units
satisfies the restrictions and other conditions relating to the Restricted Share
Units prior to the lapse or waiver of such restrictions and conditions, the
Restricted Share Units shall be converted to, or replaced with, Shares which are
free of all restrictions except for any restrictions pursuant to Article 14.

 

(e)Forfeiture of Restricted Share Units.   If a participant who holds Restricted
Share Units fails to satisfy the restrictions, Vesting requirements and other
conditions relating to the Restricted Share Units (prior to the lapse,
satisfaction or waiver of such restrictions and conditions), except as may
otherwise be determined by the Committee, the participant shall forfeit the
Restricted Share Units.

 

 A-16  

 

  

(f)Termination.   A Restricted Share Unit Award or unearned portion thereof will
terminate without the issuance of Shares on the termination date specified on
the Date of Grant or upon the termination of employment of the participant
during the time period or periods specified by the Committee during which any
performance objectives must be met (the “Performance Period”). If a
participant’s employment with the Company or its Affiliates terminates by reason
of his or her death, disability or retirement, the Committee in its discretion
at or after the Date of Grant may determine that the participant (or the heir,
legatee or legal representative of the participant’s estate) will receive a
distribution of Shares in an amount which is not more than the number of Shares
which would have been earned by the participant if 100% of the performance
objectives for the current Performance Period had been achieved prorated based
on the ratio of the number of months of active employment in the Performance
Period to the total number of months in the Performance Period. However, with
respect to Awards intended to be performance-based compensation (as described in
Section 9.4(d)), distribution of the Shares shall not be made prior to
attainment of the relevant performance objectives.

 

(g)Special Limitations on Restricted Share Unit Awards.   Unless an Award
Agreement approved by the Committee provides otherwise, Restricted Share Units
awarded under this Plan are intended to meet the requirements for exclusion from
coverage under Code Section 409A and all Restricted Share Unit Awards shall be
construed and administered accordingly.

 

8.5Time Vesting of Restricted Share and Restricted Share Unit Awards.
  Restricted Shares or Restricted Share Units, or portions thereof, are
exercisable at such time or times as determined by the Committee in its
discretion at or after grant, subject to the restrictions on time Vesting set
forth in this Section. If the Committee provides that any Restricted Shares or
Restricted Share Unit Awards become Vested over time (with or without a
performance component), the Committee may waive or accelerate such Vesting
provisions at any time, subject to the restrictions on time Vesting set forth in
this Section. Unless otherwise determined by the Committee in connection with
the grant and set forth in the Award Agreement, all unvested Restricted Share
and Restricted Share Unit Awards shall immediately Vest with respect to any
required time vesting upon the Death or Disability of the holder.

 

8.6Special Limitations on Restricted Share and Restricted Stock Unit Awards.
  Unless an Award Agreement approved by the Committee provides otherwise,
Restricted Share and Restricted Stock Units awarded under this Plan are intended
to meet the requirements for exclusion from coverage under Code Section 409A and
applicable Treasury regulations and all Awards shall be construed and
administered accordingly.

 

ARTICLE 9

 

Performance Share Awards

 

9.1Performance Share Awards and Agreements.   A Performance Share Award is a
right to receive Shares in the future conditioned upon the attainment of
specified performance objectives and such other conditions, restrictions and
contingencies as the Committee may determine. Each Performance Share Award
granted under this Plan will be evidenced by minutes of a meeting, or by a
unanimous written consent without a meeting, of the Committee and by an Award
Agreement dated as of the Date of Grant and executed by the Company and by the
Plan participant. The timing of Performance Share Awards and the number of
Shares covered by each Award (subject to Section 3.2) are to be determined by
the Committee in its discretion. By accepting a grant of Performance Shares, the
participant agrees to remit to the Company when due any tax withholding as
provided in Article 15.

 

 A-17  

 

  

9.2Performance Objectives.   At the time of grant of a Performance Share Award,
the Committee will specify the performance objectives which, depending on the
extent to which they are met, will determine the number of Shares that will be
distributed to the participant. The Committee will also specify the time period
or periods (the “Performance Period”) during which the performance objectives
must be met. The Committee may designate a single goal criterion or multiple
goal criteria for performance measurement purposes. Performance measurement may
be described in terms of objectives that are related to the performance by the
Company, by any Subsidiary, or by any employee or group of employees in
connection with services performed by that employee or those employees for the
Company, a Subsidiary, or one or more subunits of the Company or of any
Subsidiary. The performance objectives may be made relative to the performance
of other companies. The performance objectives and periods need not be the same
for each participant nor for each Award.

 

9.3Adjustment of Performance Objectives.   The Committee may modify, amend or
otherwise adjust the performance objectives specified for outstanding
Performance Share Awards if it determines that an adjustment would be consistent
with the objectives of this Plan and taking into account the interests of the
participants and the public Shareholders of the Company and such adjustment
complies with any applicable legal requirements, to the extent applicable,
unless the Committee indicates a contrary intention. The types of events which
could cause an adjustment in the performance objectives include, without
limitation, accounting changes which substantially affect the determination of
performance objectives, changes in applicable laws or regulations which affect
the performance objectives, and divisive corporate reorganizations, including
spin-offs and other distributions of property or stock.

 

9.4Other Terms and Conditions.   Performance Share Awards granted under this
Plan are subject to the following terms and conditions and may contain such
additional terms, conditions, restrictions and contingencies not inconsistent
with the terms of this Plan and any operative employment or other agreement as
the Committee deems desirable:

 

(a)Delivery of Shares.   As soon as practicable after the applicable Performance
Period has ended, the participant will receive a distribution of the number of
Shares earned during the Performance Period, depending upon the extent to which
the applicable performance objectives were achieved. Such Shares will be
registered in the name of the participant and will be free of all restrictions
except for any restrictions pursuant to Article 14. Notwithstanding the
forgoing, the distribution of Shares provided for herein shall occur not later
than two and one-half months following the end of the calendar year in which the
Performance Period has ended.

 

 A-18  

 

  

(b)Termination.   A Performance Share Award or unearned portion thereof will
terminate without the issuance of Shares on the termination date specified at
the time of grant or upon the termination of employment of the participant
during the Performance Period. If a participant’s employment with the Company or
its Affiliates terminates by reason of his or her death, disability or
retirement, the Committee in its discretion at or after the time of grant may
determine, notwithstanding any Vesting requirements, that the participant (or
the heir, legatee or legal representative of the participant’s estate) will
receive a distribution of a portion of the participant’s then-outstanding
Performance Share Awards in an amount which is not more than the number of
shares which would have been earned by the participant if 100% of the
performance objectives for the current Performance Period had been achieved
prorated based on the ratio of the number of months of active employment in the
Performance Period to the total number of months in the Performance Period.

 

(c)Voting and Other Rights.   Awards of Performance Shares do not provide the
participant with voting rights or rights to dividends prior to the participant
becoming the holder of record of Shares issued pursuant to an Award; provided,
however, that an Award Agreement may provide for payment of an amount of money
(or Shares with a Fair Market Value equivalent to such amount) equal to the
dividends paid from time to time on the number of Common Shares that would
become payable upon vesting of a Performance Share Award. Prior to the issuance
of Shares, Performance Share Awards may not be sold, transferred, pledged,
assigned or otherwise encumbered.

 

9.5Special Limitations on Performance Share Awards.   Unless an Award Agreement
approved by the Committee provides otherwise, Performance Shares awarded under
this Plan are intended to meet the requirements for exclusion from coverage
under Code Section 409A and all Performance Share Awards shall be construed and
administered accordingly.

 

ARTICLE 10

 

Transfers and Leaves of Absence

 

10.1Transfer of Participant.   For purposes of this Plan, the transfer of a
participant among the Company and its Affiliates is deemed not to be a
termination of employment.

 

 A-19  

 

  

10.2Effect of Leaves of Absence.   For purposes of this Plan, the following
leaves of absence are deemed not to be a termination of employment:

 

(a)a leave of absence, approved in writing by the Company, for military service,
sickness or any other purpose approved by the Company, if the period of such
leave does not exceed 90 days;

 

(b)a leave of absence in excess of 90 days, approved in writing by the Company,
but only if the employee’s right to reemployment is guaranteed either by a
statute or by contract, and provided that, in the case of any such leave of
absence, the employee returns to work within 30 days after the end of such
leave; and

 

(c)any other absence determined by the Committee in its discretion not to
constitute a termination of employment.

 

ARTICLE 11

 

Effect of Change in Control

 

11.1Change in Control Defined.   “Change in Control” shall mean a “Change in
Ownership” as defined in Article 1 of this Plan.

 

11.2Effect of Ch ange in Control.   Unless otherwise determined by the Committee
in connection with the grant and set forth in the Award Agreement, in the event
of a Change in Control of the Company:

 

(a)all Stock Options or SARs, notwithstanding any limitations set forth in the
Plan or Award Agreement shall become fully Vested;

 

(b)all Restricted Shares, notwithstanding any limitations set forth in the Plan
or Award Agreement shall become fully Vested; and

 

(c)all Restricted Share Units and Performance Shares, notwithstanding any
limitations set forth in the Plan or Award Agreement shall become fully Vested.

 

In addition, in connection with a Change in Control the Committee shall have the
right, in its sole discretion, to:

 

(d)cancel any or all outstanding Stock Options, SARs, Restricted Share Units and
Performance Shares in exchange for the kind and amount of shares of the
surviving or new corporation, cash, securities, evidences of indebtedness, other
property or any combination thereof receivable in respect of one Share upon
consummation of the transaction in question (the “Acquisition Consideration”)
that the holder of the Stock Option, SAR, Restricted Share Unit or Performance
Share would have received had the Stock Option, SAR, Restricted Share Unit or
Performance Share been exercised or converted into Shares, as applicable, prior
to such transaction, less the applicable exercise or purchase price therefor;

 

 A-20  

 

  

(e)cause the holders of any or all Stock Options, SARs, Restricted Share Units
and Performance Shares to have the right thereafter and during the term of the
Stock Option, SAR, Restricted Share Unit or Performance Share to receive upon
exercise thereof the Acquisition Consideration receivable upon the consummation
of such transaction by a holder of the number of Common Shares which might have
been obtained upon exercise or conversion of all or any portion thereof, less
the applicable exercise or purchase price therefor, or to convert such Stock
Option, SAR, Restricted Share Unit or Performance Share into a stock option,
appreciation right, restricted share unit or performance share relating to the
surviving or new corporation in the transaction; or

 

(f)take such other action as it deems appropriate to preserve the value of the
Award to the Participant, including the cancellation of such Award and the
payment of the value of the Acquisition Consideration attributable to the Award,
net of payments due from the holder thereof upon exercise if any, in cash.

 

The Committee may provide for any of the foregoing in an Award Agreement
governing an Award in advance, may provide for any of the foregoing in
connection with a Change in Control, or do both. Alternatively, the Committee
shall also have the right to require any purchaser of the Company’s assets or
stock, as the case may be, to take any of the actions set forth in the preceding
sentence.

 

The manner of application and interpretation of the foregoing provisions of this
Section 11.2 shall be determined by the Committee in its sole and absolute
discretion.

 

11.3Code Section 409A.   Unless an Award Agreement approved by the Committee
provides otherwise, each Award granted under this Plan is intended to meet the
requirements for exclusion from coverage under Code Section 409A. If the
Committee provides than an Award shall be subject to Code Section 409A, then,
notwithstanding the other provisions of this Article 11, the Committee may
provide in the Award Agreement for such changes to the definition of Change in
Control from the definition set forth in this Article 11, and for such changes
to the Committee’s rights upon a Change in Control, as the Committee may deem
necessary in order for such Award to comply with Code Section 409A.

 

ARTICLE 12

 

Transferability of Awards

 

12.1Awards Are Non-Transferable.   Except as provided in Sections 12.2 and 12.3,
Awards are non-transferable and any attempts to assign, pledge, hypothecate or
otherwise alienate or encumber (whether by operation of law or otherwise) any
Award shall be null and void.

 

 A-21  

 

  

12.2Inter-Vivos Exercise of Awards.   During a participant’s lifetime, Awards
are exercisable only by the participant or, as permitted by applicable law and
notwithstanding Section 12.1 to the contrary, the participant’s guardian or
other legal representative.

 

12.3Limited Transferability of Certain Awards.   Notwithstanding Section 12.1 to
the contrary, Awards may be transferred by will and by the laws of descent and
distribution. Moreover, the Committee, in its discretion, may allow at or after
the time of grant the transferability of Awards which are Vested, provided that
the permitted transfer is made (a) if the Award is an Incentive Stock Option,
the transfer is consistent with Section 422 of the Code; (b) to the Company (for
example in the case of forfeiture of Restricted Shares), an Affiliate or a
person acting as the agent of the foregoing or which is otherwise determined by
the Committee to be in the interests of the Company; or (c) by the participant
for no consideration to Immediate Family Members (as defined below) or to a bona
fide trust, partnership or other entity controlled by and for the benefit of one
or more Immediate Family Members. “Immediate Family Members” means the
participant’s spouse, children, stepchildren, parents, stepparents, siblings
(including half brothers and sisters), in-laws and other individuals who have a
relationship to the participant arising because of a legal adoption. No transfer
may be made to the extent that transferability would cause Form S-8 or any
successor form thereto not to be available to register Shares related to an
Award. The Committee in its discretion may impose additional terms and
conditions upon transferability.

 

ARTICLE 13

 

Amendment and Discontinuation

 

13.1Amendment or Discontinuation of this Plan.   The Board of Directors may
amend, alter, or discontinue this Plan at any time, provided that no amendment,
alteration, or discontinuance may be made:

 

(a)which would materially and adversely affect the rights of a participant under
any Award granted prior to the date such action is adopted by the Board of
Directors without the participant’s written consent thereto; and

 

(b)without shareholder approval, if shareholder approval is required under
applicable laws, regulations or exchange requirements (including Section 422 of
the Code with respect to ISOs).

 

Notwithstanding the foregoing, this Plan may be amended without participants’
consent to: (i) comply with any law; (ii) preserve any intended favorable tax
effects for the Company, the Plan or participants; or (iii) avoid any unintended
unfavorable tax effects for the Company, the Plan or participants.

 

13.2Amendment of Grants.   The Committee may amend, prospectively or
retroactively, the terms of any outstanding Award, provided that no such
amendment may be inconsistent with the terms of this Plan (specifically
including the prohibition on granting Stock Options or SARs with an Exercise
Price less than 100% of the Fair Market Value of the Common Shares on the Date
of Grant) or would materially and adversely affect the rights of any holder
without his or her written consent.

 

 A-22  

 

  

ARTICLE 14

 

Issuance of Shares and Share Certificates

 

14.1Issuance of Shares.   The Company will issue or cause to be issued Shares as
soon as practicable upon exercise or conversion of an Award that is payable in
Shares. No certificates for Shares will be issued until full payment has been
made, to the extent payment is required. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the stock certificate evidencing such Shares, no right
to vote or receive dividends or any other rights as a shareholder will exist
with respect to the Shares, notwithstanding the exercise or conversion of the
Award payable in shares.

 

14.2Delivery of Share Certificates.   The Company is not required to issue or
deliver any certificates for Shares issuable with respect to Awards under this
Plan prior to the fulfillment of all of the following conditions:

 

(a)payment in full for the Shares and for any tax withholding (See Article 15);

 

(b)completion of any registration or other qualification of such Shares under
any Federal or state laws or under the rulings or regulations of the Securities
and Exchange Commission or any other regulating body which the Committee in its
discretion deems necessary or advisable;

 

(c)admission of such Shares to listing on The Nasdaq Stock Market or any stock
exchange on which the Shares are listed;

 

(d)in the event the Shares are not registered under the Securities Act of 1933,
qualification as a private placement under said Act;

 

(e)obtaining of any approval or other clearance from any Federal or state
governmental agency which the Committee in its discretion determines to be
necessary or advisable; and

 

(f)the Committee is fully satisfied that the issuance and delivery of Shares
under this Plan is in compliance with applicable Federal, state or local law,
rule, regulation or ordinance or any rule or regulation of any other regulating
body, for which the Committee may seek approval of counsel for the Company.

 

 A-23  

 

  

14.3Applicable Restrictions on Shares.   Shares issued with respect to Awards
may be subject to such stock transfer orders and other restrictions as the
Committee may determine necessary or advisable under any applicable Federal or
state securities law rules, regulations and other requirements, the rules,
regulations and other requirements of The Nasdaq Stock Market or any stock
exchange upon which the Shares are then-listed, and any other applicable Federal
or state law and will include any restrictive legends on stock certificates that
the Committee may deem appropriate to include.

 

14.4Book Entry.   In lieu of the issuance of stock certificates evidencing
Shares, the Company may use a “book entry” system in which a computerized or
manual entry is made in the records of the Company to evidence the issuance of
such Shares. Such Company records are, absent manifest error, binding on all
parties.

 

ARTICLE 15

 

Satisfaction of Tax Liabilities

 

15.1In General.   The Company shall withhold any taxes which the Committee
determines the Company is required by law or required by the terms of this Plan
to withhold in connection with any payments incident to this Plan. The
participant or other recipient shall provide the Committee with such additional
information or documentation as may be necessary for the Company to discharge
its obligations under this Section. The Company may withhold: (a) cash, (b)
subject to any limitations under Rule 16b-3, Common Shares to be issued, or (c)
any combination thereof, in an amount equal to the amount which the Committee
determines is necessary to satisfy the obligation of the Company, a Subsidiary
or a Parent to withhold federal, state and local income taxes or other amounts
incurred by reason of the grant or exercise of an Award, its disposition, or the
disposition of the underlying Common Shares. Alternatively, the Company may
require the holder to pay to the Company such amounts, in cash, promptly upon
demand.

 

15.2Withholding from Share Distributions.   With respect to a distribution in
Shares pursuant to Restricted Share, Restricted Share Unit or Performance Share
Awards under the Plan, the Committee may cause the Company to sell the number of
such Shares with a value (net proceeds of such sale) equal to (or exceeded by
not more than the actual sale price of a single Share) the Company’s required
tax withholding relating to such distribution. The Committee may withhold the
proceeds of such sale for purposes of satisfying such tax withholding
obligation.

 

15.3Section 83(b) Election.   The Committee may, where applicable, provide in an
Award Agreement the right of the participant to make an election pursuant to
Section 83(b) of the Code, or comparable provisions of any state tax law, to
include in the participant’s gross income the fair market value as of the Award
as of the Date of Grant. The participant may make such an election only if,
prior to making any such election, the participant (a) notifies the Company of
participant’s intention to make such election in accordance with any notice
requirements set forth in the Award Agreement, and (b) pays to the Company an
amount sufficient to satisfy any taxes or other amounts required by any
governmental authority to be withheld or paid over to such authority for
participant’s account, or otherwise makes arrangements satisfactory to the
Company for the payment of such amounts through withholding or otherwise.

 

 A-24  

 

  

ARTICLE 16

 

General Provisions

 

16.1No Implied Rights to Awards or Employment.   No potential participant has
any claim or right to be granted an Award under this Plan, and there is no
obligation of uniformity of treatment of participants under this Plan. Neither
this Plan nor any Award thereunder shall be construed as giving any individual
any right to continued employment with the Company or any Affiliate. The Plan
does not constitute a contract of employment, and the Company and each Affiliate
expressly reserve the right at any time to terminate employees free from
liability, or any claim, under this Plan, except as may be specifically provided
in this Plan or in an Award Agreement.

 

16.2Other Compensation Plans.   Nothing contained in this Plan prevents the
Board of Directors from adopting other or additional compensation arrangements,
subject to shareholder approval if such approval is required, and such
arrangements may be either generally applicable or applicable only in specific
cases.

 

16.3Rule 16b-3 Compliance.   The Plan is intended to comply with all applicable
conditions of Rule 16b-3 of the Exchange Act, as such rule may be amended from
time to time (“Rule 16b-3”). All transactions involving any participant subject
to Section 16(a) of the Exchange Act shall be subject to the conditions set
forth in Rule 16b-3, regardless of whether such conditions are expressly set
forth in this Plan. Any provision of this Plan that is contrary to Rule 16b-3
does not apply to such participants.

 

16.4Successors.   All obligations of the Company with respect to Awards granted
under this Plan are binding on any successor to the Company, whether as a result
of a direct or indirect purchase, merger, consolidation or otherwise of all or
substantially all of the business and/or assets of the Company.

 

16.5Severability.   In the event any provision of this Plan, or the application
thereof to any person or circumstances, is held illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining parts of
this Plan, or other applications, and this Plan is to be construed and enforced
as if the illegal or invalid provision had not been included.

 

 A-25  

 

  

16.6Governing Law.   To the extent not preempted by Federal law, this Plan and
all Award Agreements pursuant thereto are construed in accordance with and
governed by the laws of the State of Ohio. This Plan is not intended to be
governed by the Employee Retirement Income Security Act and shall be so
construed and administered.

 

16.7Legal Requirements .  No Awards shall be granted and the Company shall have
no obligation to make any payment under the Plan, whether in Shares, cash, or a
combination thereof, unless such payment is, without further action by the
Committee, in compliance with all applicable Federal and state laws and
regulations, including, without limitation, the Code and Federal and state
securities laws.

 

16.8Forfeiture by Employees in Connection with Termination for Cause.   
Notwithstanding any other provision of this Plan, subject to the provisions of
the Award Agreement to which such Award relates, upon the termination of
employment of an employee Participant for Cause such employee Participant shall
forfeit all benefits associated with any Award as provided for herein. Pursuant
to this provision, an employee shall forfeit all unexercised Options whether or
not previously vested, all unexercised SARs whether or not previously vested and
all Restricted Shares, Restricted Share Units and Performance Shares for which
the delivery of Shares has not yet occurred.

 

ARTICLE 17

 

Effective Date and Term

 

17.1Effective Date.   The effective date of this United Bancorp, Inc. 2018 Stock
Incentive Plan is the date on which the shareholders of the Company approve it
at a duly held shareholders’ meeting.

 

17.2Termination Date.   This Plan will continue in effect until midnight on the
day before the tenth anniversary of the effective date specified in Section
17.1; provided, however, that Awards granted on or before that date may extend
beyond that date.

 



 A-26  

